DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The instant claims are a continuation of 15/868,572 (now US 10815448) and are directed to similar invention as the allowed claims and thus can only be rejected under double patenting.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 30 of U.S. Patent No. 10,815,448. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches method for lubricating the passage of a container along a conveyor by lubricating the conveyor using a silicone composition through non-energized nozzles having pressure of less than 80 psi or less than 60 psi by applying the coating on the conveyor surface to provide film thickness of less than 2mm.  The composition is applied for a time and then not applied for some time, to provide a ratio of not applied time to applied time of at least 30:1, or 1000:1.  
The coating provides a coefficient of friction of from 0.05 to 0.25.  The mechanical parts need to provide the method such as conveyor belt installation and distribution line are intrinsically or obviously present, and the presence of non-energized nozzles are provided.  The step of instructing an operator to provide the dispensing of silicone lubricant to the lubricated 
The patent teaches the same silicone lubricant which is dispensed at the claimed psi and having the same viscosity as claimed.  The flowrate of dispensing is a parameter that can routinely be optimized by persons of ordinary skill in the art at the time of the invention.  The presence or absence of a venting line is a routine parameter that would be optimizable by persons of ordinary skill in the art practicing the invention. Limitations directed to the device used for lubricating such as the pumps, controller, discharge valves are conventional components for the lubrication system and do not further limit the method of lubrication and/or are not inventive.  Similarly, steps directed to automation of the claimed method are not inventive.
The patent teaches the lubricant composition which provides the friction coefficient and has the alkalinity equivalent of the claims.  The composition is used on plastic containers such as polyethylene terephthalate (PET).  Metallic conveyor belts are conventional.
Claims 21 – 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41 – 59 of copending Application No. 17/073,807.  The copending application teaches method of lubricating a conveyor comprising installing a lubricant dispensing system having conveyor belt, lubricant pump and plurality of non-energized nozzles and instructing an operator to use the lubricant dispensing system to intermittently apply the silicone lubricant to the conveyor to form a film having a thickness of less than about 2mm.  The conveyor is motor-driven.  The belt is metal or plastic.  The silicone composition is the same as the instant claims. The composition is applied by spraying and a ratio of applied to not applied time is at least 30:1 or at least 1000:1.  The composition provides coefficient of friction of less 
This is a provisional nonstatutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAIWO OLADAPO/Primary Examiner, Art Unit 1771